department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil date cc intl br1 genin-136355-02 reference application of u s -germany treaty to ira_distributions dear we are responding to your letter to the department of the treasury dated date your letter did not reach our office until date you have requested general information regarding the application of the united_states - germany income_tax treaty treaty reprinted in tax_treaties cch to ira_distributions received by german citizens after returning to germany the funds were contributed to a qualified_retirement_plan during employment in the united_states after employment was terminated the funds were transferred to an ira rollover account the employee received an early distribution of the funds in the ira account after returning to germany you have asked whether the early distribution qualifies for exemption from u s income_tax under article of the treaty in response to your request we are providing the following general information pursuant to section dollar_figure of revproc_2002_1 i r b date this information_letter is advisory only and has no binding effect on the internal_revenue_service if you require a definitive determination of the law applicable to your particular facts you should submit a request for a private_letter_ruling pursuant to the rules set forth in section of revproc_2002_1 the revenue_procedure is available on the internet at http www irs gov ind_info bullet html the irs website also contains tax forms and instructions article pensions annuities alimony and child_support of the treaty provides as follows subject_to the provisions of article government service social_security pensions and other similar remuneration derived and beneficially owned by a resident of a contracting state in consideration of past employment shall be taxable only in that state genin-136355-02 the u s model income_tax treaty model treaty reprinted in tax_treaties cch contains a provision similar to article of the treaty the treasury_department technical explanation to the model treaty sets forth the requirements that a pension distribution must satisfy to qualify for exemption from u s taxation under the pension article the technical explanation contains the following in addition certain distribution_requirements must be met before distributions from these plans would fall under paragraph to qualify as a pension distribution or similar remuneration from a u s plan the employee must have been either employed by the same employer for five years or be at least years old at the time of the distribution in addition the distribution must be made either a on account of death or disability b as part of a series of substantially equal payments over the employee’s life expectancy or over the joint life expectancy of the employee and a beneficiary or c after the employee attained the age of finally the distribution must be made either after separation_from_service or on or after attainment of age when a distribution does not qualify as a pension distribution under article the distribution is subject_to taxation in the united_states as income from employment article dependent_personal_services of the treaty provides that salaries wages and other similar remuneration derived by a resident of a contracting state in respect of an employment shall be taxable only in that state unless the employment is exercised in the other contracting state the model treaty contains a provision that is similar to article of the treaty the technical explanation to the model treaty explains that article also applies regardless of the timing of actual payment for services it states that a person who receives the right to a future payment in consideration for services rendered in a contracting state would be taxable in that state even if the payment is received at a time when the recipient is a resident of the other contracting state we hope this information is helpful to you as noted above if you require a definitive determination of the law applicable to your particular facts you should submit a request for a private_letter_ruling sincerely m grace fleeman senior counsel office of associate chief_counsel international branch
